Citation Nr: 0907448	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to March 
1972.  He died in October 1975.  The appellant in this case 
is the Veteran's daughter.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1966 to 
March 1972 and he died in October 1975.  

2.  The appellant was born in August 1976, and is the 
daughter of the Veteran.

3.  In a July 2006 rating decision, the RO granted the 
Veteran's surviving spouse Dependency and Indemnity (DIC) 
benefits based on service connection for the cause of his 
death.

4.  The appellant filed her original application for Chapter 
35 DEA benefits in August 2006, when she was 30 years old.


CONCLUSION OF LAW

The criteria for entitlement to Dependents' Educational 
Assistance benefits under Chapter 35 are not met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 
21.3041 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  As set forth in more detail below, 
the facts in this case are not in dispute and the appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive).


Background

The pertinent facts in this case are not in dispute.  

The Veteran served on active duty from October 1966 to March 
1972.  He died in October 1975.  

In a July 2006 rating decision, the RO granted service 
connection for the cause of the Veteran's death and 
established basic eligibility to Chapter 35 DEA.  

In August 2006, the appellant submitted an original 
application for DEA benefits under Chapter 35, United States 
Code.  On her application, she reported that she was the 
Veteran's child and had been born in August 1976.  


Analysis

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, is payable to a child of a veteran 
who dies of a service-connected disability.  38 U.S.C.A. § 
3501 (West 2002); 38 C.F.R. § 3.807 (2008).  

The period of eligibility for such benefits begins on the 
child's eighteenth birthday, or on the successful completion 
of secondary schooling, whichever occurs first.  The period 
of eligibility ends on the child's twenty-sixth birthday.  
38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 21.3041(d) 
(2008).  

While 38 U.S.C.A. § 3512 and 38 C.F.R. § 21.3041(d) provide 
certain exceptions to this period of eligibility, none is 
applicable in the appellant's case.  

In reaching this decision, the Board has considered the 
contentions of the appellant to the effect that one of the 
exceptions set forth in 38 U.S.C.A. § 3512(a)(3) provides her 
with the option to elect a period of eligibility eight years 
from the date of the July 2006 rating decision awarding 
service connection for the cause of the Veteran's death.

The provisions of 38 U.S.C.A. § 3512 describe the periods of 
eligibility for Chapter 35 benefits.  In pertinent part, 
section 3512 provides as follows:

(a) The educational assistance to which an 
eligible person whose eligibility is based on 
the death or disability of a parent or on a 
parent being listed in one of the categories 
referred to in section 3501(a)(1)(C) of this 
title is entitled under section 3511 of this 
title or subchapter V of this chapter may be 
afforded the person during the period 
beginning on the person's eighteenth birthday, 
or on the successful completion of the 
person's secondary schooling, whichever first 
occurs, and ending on the person's twenty-
sixth birthday, except that--

(1) if the person is above the age of 
compulsory school attendance under 
applicable State law, and the Secretary 
determines that the person's best 
interests will be served thereby, such 
period may begin before the person's 
eighteenth birthday;

(2) if the person has a mental or 
physical handicap, and the Secretary 
determines that the person's best 
interests will be served by pursuing a 
program of special restorative training 
or a specialized course of vocational 
training approved under section 3536 of 
this title, such period may begin before 
the person's eighteenth birthday, but not 
before the person's fourteenth birthday;

(3) if the Secretary first finds that the 
parent from whom eligibility is derived 
has a service-connected total disability 
permanent in nature, or if the death of 
the parent from whom eligibility is 
derived occurs, after the eligible 
person's eighteenth birthday but before 
the person's twenty-sixth birthday, then 
(unless paragraph (4) or (5) applies) 
such period shall end 8 years after the 
date that is elected by that person to be 
the beginning date of entitlement under 
section 3511 of this title or subchapter 
V of this chapter if--

(A) the Secretary approves that beginning 
date;

(B) the eligible person elects that 
beginning date by not later than the end 
of the 60-day period beginning on the 
date on which the Secretary provides 
written notice to that person of that 
person's opportunity to make such 
election, such notice including a 
statement of the deadline for the 
election imposed under this subparagraph; 
and

(C) that beginning date--

(i) in the case of a person whose 
eligibility is based on a parent who 
has a service-connected total 
disability permanent in nature, is the 
date determined pursuant to subsection 
(d), or any date between the two dates 
described in subsection (d); and

(ii) in the case of a person whose 
eligibility is based on the death of a 
parent, is between--

(I) the date of the parent's death; 
and

(II) the date of the Secretary's 
decision that the death was service-
connected; 

As is clear from the statute, however, the appellant reliance 
on section 3512(a)(3) is misplaced.  That provision expressly 
only applies where the death of the veteran-parent occurs 
after the child's eighteenth birthday but before his or her 
twenty-sixth birthday.  As the Veteran in this case died 
prior to the appellant's birth, the exception does not apply.

The Board has carefully reviewed all of the applicable laws 
and regulations but can find no exception applicable to the 
appellant's claim.  It is noted that Chapter 35 DEA benefits 
were established to provide educational assistance to 
qualifying children from the age 18 (or upon completion of 
high school) to age 26.  Although there are exceptions to the 
general rule provided for a qualifying child to continue with 
Chapter 35 benefits after age 26, none of those exceptions 
would allow the appellant to commence a program of Chapter 35 
benefits.  The Board understands that a somewhat unique 
situation is presented in this case because the grant of 
Dependency and Indemnity Compensation and Chapter 35 benefits 
did not occur until July 2006, at a time when the appellant 
was nearly 30 years old.  Nonetheless, the Board can find no 
legal basis to find the appellant eligible to commence a 
program of education assistance benefits under Chapter 35.  

Because the disposition of this claim is based upon the law 
as applied to the known and undisputed facts, the claim must 
be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


